    Case:18-11848-SDB Doc#:60 Filed:09/09/19 Entered:09/09/19 16:01:26                              Page:1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                     Southern District of Georgia
                                      OFFICE OF THE CLERK
                                                                                            125 Bull Street, Second Floor
Lucinda Rauback                                                                                           P. O. Box 8347
Clerk of Court                                                                                     Savannah, GA 31412
                                                                                                         (912) 650−4100

                                                                                                   Federal Justice Center
Lainie Saul                                                                                       600 James Brown Blvd.
Chief Deputy Clerk                                                                                        P.O. Box 1487
                                                                                                     Augusta, GA 30903
                                                                                                         (706) 823−6000

                                                                                        801 Gloucester Street, Third Floor
                                                                                                  Brunswick, GA 31520
                                                                                                         (912) 280−1376
                                                            September 9, 2019


Philip L. Rubin
Attorney at Law
5555 Glenridge Connector, Suite 900
Atlanta, GA 30342

                                                            Re: Lillie Pearl Perry
                                                            Case #18−11848−SDB
                                                            Motion for Relief from Stay by Prestige Financial
                                                            Services, Inc. and response by Trustee
                                                            (Consent Order Continuing to October 10, 2019 at 2 pm)

Dear Attorney Rubin:

On August 28, 2019, a hearing was held on the matter(s) referenced above. At that hearing, an announcement was
made that a consent order was forthcoming. As of today, no order has been received by the Clerk's office.

Please submit the same by September 16, 2019 or the matter(s) will be forwarded to the Judge for further action.

If you have any questions or concerns, please contact me.


                                                              Sincerely,

                                                              Jacqueline W. Bauknight
                                                              Courtroom Deputy
                                                              706−823−6021




GASB−82 (rev 04/18) JWB
